Court of Appeals, State of Michigan

                                                 ORDER
                                                                                Colleen A. O’Brien
 People of MI v Deandre Taiwan Haywood                                            Presiding Judge

 Docket No.     345243                                                          Jane M. Beckering

 LC No.         18-003452-FH                                                    Anica Letica
                                                                                  Judges


                In accordance with the Michigan Supreme Court’s May 20, 2020 order, People v Haywood,
___ Mich ___ (2020) (Docket No. 160753), and after plenary consideration of the arguments advanced
by the parties on reconsideration, we VACATE our opinion of September 26, 2019, and REINSTATE the
prosecutor’s first-tier appeal. The failure of this Court to remand this matter to the Wayne Circuit Court
for a determination of whether to appoint appellate counsel for defendant-appellee deprived defendant of
his right to counsel in a preconviction appeal. See e.g., People v Murphy, 481 Mich. 919 (2008). This
matter is REMANDED to the Wayne Circuit Court for the appointment of appellate counsel. The circuit
court shall transmit a copy of the order appointing counsel to the Clerk of this Court within 7 days of the
decision. Appointed counsel shall file defendant’s appellee’s brief within 35 days of the date of this order.
MCR 7.212(A)(2)(a)(ii). The prosecutor may file a reply brief.

               This Court retains jurisdiction. This order has immediate effect. MCR 7.215(F)(2).



                                                            _______________________________
                                                             Presiding Judge




                                   October 5, 2020